Citation Nr: 1113254	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for scar, left deltoid, secondary to malignant melanoma surgery.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2007 rating decision, the RO granted an increased evaluation of 10 percent for the Veteran's scar, left deltoid, secondary to malignant melanoma surgery, effective November 2005.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's scar, left deltoid, secondary to malignant melanoma surgery, does not exceed 12 square inches (77 square centimeters).

2.  The Veteran has a moderately severe muscle injury to the left deltoid, secondary to malignant melanoma surgery, which is manifested by pain, weakness, loss of muscle substance, and decreased range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for service-connected scar, left deltoid, secondary to malignant melanoma surgery, are not met.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (regulations in effect prior to October 23, 2008).

2.  The criteria for a separate initial rating of 30 percent for left deltoid muscle damage, secondary to malignant melanoma surgery, are met.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claim for an initial rating higher than 10 percent for scar, left deltoid, arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records and VA outpatient medical records with the claims folder.  Additionally, the Veteran was afforded a VA examination pertinent to the issue on appeal in March 2006.  This claim was remanded in March 2010 to afford the Veteran a new VA examination.  An examination was scheduled; however, the Veteran failed to appear in March 2010.  The examination was rescheduled to November 2010; however, the Veteran failed to appear again without good cause.  The Board notes that when a Veteran fails to report for an examination, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Initial Rating Higher Than 10 Percent for Scar, Left Deltoid, Secondary to Malignant Melanoma Surgery

Service connection for scar, left deltoid, secondary to malignant melanoma surgery, was established by an April 2006 rating decision, at which time a noncompensable rating was assigned, effective from November 2005.  The rating was then increased to 10 percent in an October 2007 rating decision, effective November 2005.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board notes that in October 2008, regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

The Veteran is currently rated as 10 percent disabled for his scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran is seeking an increased rating.  

Under Diagnostic Code 7804, 10 percent is the highest rating available.  Under Diagnostic Code 7801, a scar, other than on the head, face, or neck, that is deep or that causes limited motion is assigned a 20 percent rating if the area exceeds 12 square inches (77 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7801.

The Veteran was afforded a VA examination in March 2006.  The Veteran complained of pain in his left arm and hand.  Examination revealed an 18 by 1.5 centimeter (27 square centimeters) linear scar.  There was no pain or adherence to underlying tissue.  Texture of the skin was irregular but there was no evidence of ulceration or breakdown.  There was mild elevation of the surface contour on palpation.  The examiner stated the scar appeared superficial and there was no underlying soft tissue loss or damage.  There was no inflammation, edema, or keloid formation.  The scar color was described as hypopigmented.  There was no noted induration or inflexibility in the skin in the area of the scar and there was no apparent limitation in motion or function caused by the scar, although the examiner noted that subjectively the Veteran complained of arm and hand weakness.

As stated previously, to warrant a higher rating for the scar, the area must exceed 12 square inches (77 square centimeters).  During the March 2006 VA examination, the scar was measured to be 27 square centimeters.  Therefore, the Veteran is not entitled to a higher rating for the scar.

However, the Board has also considered additional diagnostic codes.  The evidence indicates that the Veteran is left-hand dominant, and thus the criteria pertinent to a "major" extremity are used in the analyses that follow.  See December 2009 BVA Transcript.

Under 38 C.F.R. § 4.73, Diagnostic Code 5303, a rating of 20 percent is warranted for a moderate disability of the Group III muscles, which control elevation and abduction of the arm to level of the shoulder, and backward swing of arm, involving the intrinsic muscles of the shoulder girdle, including the pectoralis major I and the deltoid.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.  A rating of 30 percent is warranted for a moderately severe muscle disability, and a rating of 40 percent is warranted for a severe muscle disability.  Id.

During the December 2009 BVA Hearing, the Veteran testified that he has difficulty holding tools or pens in his left hand due to weakness and that he suffers from a decreased range of motion in his arm and shoulder.  See December 2009 BVA Hearing Transcript.  The Veteran also testified that he has trouble sleeping due to his shoulder, and that he has pain constantly from the top of his shoulder down into his fingers.  Id.  The Veteran stated his range of motion is limited to moving his arm about half way up his body.  Id.  He also reported that he has had multiple surgeries to attempt to repair the arm and muscle.  Id.

The Veteran's testimony is corroborated by service treatment records.  Service treatment records indicate that in June 1990, a small black lesion on the Veteran's left deltoid was biopsied.  Several weeks later, the Veteran underwent surgery on his left deltoid.  In June 1990, it was noted that the Veteran was 10 days postop wide excision of left shoulder wound, post excision of malignant melanoma.  A skin graft was in place, and the left thigh was noted to be the donor site.  In October 1990, records indicate that the Veteran's diagnosis was in fact a benign mole and was not malignant.  In September 1993, the Veteran sought treatment for revision of his scar.  The physician referred him to a civilian plastic surgeon for evaluation.  Physical examination revealed a three-inch diameter wide excision scar of the left deltoid area, which was covered only by a thin layer of skin.  In December 1993, the Veteran underwent the first surgery for his scar revision.  It was noted that tissue expanders were placed in the surgical site and the Veteran was wearing a rigid arm/forearm/thoracic brace that maintained a 90-degree angle with his body.  The site was painful and the Veteran was taking pain medication.  The Veteran underwent a second surgery six weeks later, in February 1994.

The Board finds that in addition to his 10 percent rating for a scar, the Veteran is entitled to a separate rating of 30 percent for a moderately severe muscle disability under 38 C.F.R. § 4.73, Diagnostic Code 5303.  A moderately severe rating is warranted when there is loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3)(iii).  The Veteran testified that his left arm is weak and that he suffers from constant pain.  Id.  Additionally, photographs submitted in December 2007 clearly demonstrate a loss of muscle substance.  Based on the evidence from service treatment records, as stated previously, it is clear that the Veteran suffered a serious, disfiguring injury to the skin and muscle of his left shoulder.

A rating of 40 percent for a severe muscle rating is not warranted because the Veteran does not have ragged, depressed and adherent scars indicating wide damage to muscle groups.  See 38 C.F.R. § 4.56(d)(iv).  The March 2006 VA examiner reported that the Veteran's scar was linear with no adherence to underlying tissue.

The Veteran testified in December 2009 that he experiences numbness and tingling in his left arm and hand.  See December 2009 BVA Transcript.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However,  38 C.F.R. § 4.55 states that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Furthermore, there is no medical evidence of record available to adequately rate the Veteran for a neurological disability as he failed to appear to two VA examinations.  As such, a separate rating for nerve damage is not warranted.  

Although there are additional diagnostic codes, including orthopedic ratings, applicable to the Veteran's disability, the Board finds that the muscle codes most accurately reflect the Veteran's symptoms and yield him the highest disability ratings.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  The Board finds a rating of 30 percent for the Veteran's moderately severe muscle disability under 38 C.F.R. § 4.73, Diagnostic Code 5303 and a rating of 10 percent for his scar, under 38 C.F.R. § 4.118, Diagnostic Code 7804, adequately compensates the Veteran for the level of impairment caused by his service-connected disability.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence of marked interference with employment due to the disabilities.  There is nothing in the record that suggests that the Veteran's disability itself markedly affected his ability to perform his job.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for scar, left deltoid, secondary to malignant melanoma surgery, is denied.

Entitlement to a separate initial rating of 30 percent, for muscular damage to the left deltoid, secondary to malignant melanoma surgery, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


